Citation Nr: 1031198	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  08-29 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include dermatitis and residuals of basal cell carcinoma.

2.  Entitlement to service connection for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant & B.S.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from December 1951 to November 
1954.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted in June 2010 by the undersigned Veterans 
Law Judge. 

After reviewing the contentions and evidence of record, the Board 
finds that the issues on appeal are more accurately stated as 
listed on the title page of this decision.

The issue of entitlement to service connection for eyelid 
reconstruction, to include vision problems, has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

The Veteran is claiming entitlement to service connection for a 
skin disorder, to include dermatitis and residuals of basal cell 
carcinoma.

The VA has a duty to assist a claimant in obtaining evidence; 
such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The duty to assist has not been met.  The Veteran has submitted a 
statement from his private physician, in September 2007, 
indicating that the Veteran suffered from basal cell carcinomas 
secondary to his sun exposure on Wake Island during his time in 
service.  The Veteran has not yet been afforded a VA examination 
for this disorder.  A VA examination is necessary to determine 
the nature and etiology any diagnosed skin disorder and whether 
the Veteran currently suffers from any residuals of basal cell 
carcinoma.

The Veteran is also seeking entitlement to service connection for 
bilateral hearing loss.  The Veteran testified during his June 
2010 BVA Hearing that he went on search and rescue missions 
aboard aircraft and wore no hearing protection during service.  
The Board finds the Veteran's testimony to be credible.  See Barr 
v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  As such, exposure to 
noise in service is conceded. 

Additionally, the Veteran submitted a statement from his private 
physician in June 2010 indicating that the Veteran suffers from 
hearing loss that is a result of his noise exposure during his 
service.  The Veteran has not yet been afforded a VA examination 
for hearing loss.  The Board finds that a remand is necessary to 
afford the Veteran a VA examination to determine the nature and 
etiologically of his hearing loss.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  First, obtain all updated VA treatment 
records.

2.  Next, afford the Veteran a VA 
examination for a skin disorder, to 
include dermatitis and residuals of basal 
cell carcinoma.  All indicated evaluations 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file.  

The examiner should identify any current 
skin disorders.  For each diagnosed skin 
disorder, the examiner should express an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the Veteran's skin 
disorder had its onset during service or 
is in any other way causally related to 
his active service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims folder must be provided 
to the examiner for review.  The examiner 
must state in the examination report that 
the claims folder has been reviewed.

3.  Afford the Veteran a VA examination for 
bilateral hearing loss.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to obtain a 
complete history of the Veteran's noise 
exposure prior to, during, and after his 
military service.  

The examiner is then asked to render an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), that the Veteran's bilateral 
hearing loss is of the type as to be 
related to his noise exposure in service, 
specifically the in-service noise exposure 
aircraft engines.  Please address specific 
findings of the hearing testing and state 
whether they show evidence of one 
particular kind of hearing loss over 
another.  

All opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be of 
considerable assistance to the Board.  The 
claims folder must be provided to the 
examiner for review.  The examiner must 
state in the examination report that the 
claims folder has been reviewed.

4.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examinations scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.

5.  The RO should then readjudicate the 
claims.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The Appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


